Citation Nr: 1212548	
Decision Date: 04/05/12    Archive Date: 04/11/12

DOCKET NO.  10-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (the Veteran) is represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to May 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the RO in Nashville, Tennessee.

The Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, seated at the RO in Nashville, Tennessee, in January 2012.  A transcript of the hearing is associated with the claims file.  The Veteran submitted additional evidence at the hearing that has not been considered by the RO; however, he included a signed waiver of his right to have that evidence considered initially by the RO.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the appeal has been accomplished.

2.  The Veteran engaged in combat with the enemy during service in Vietnam.

3.  The Veteran's claimed in-service stressor is related to his fear of hostile military or terrorist activity. 

4.  A VA psychiatrist has confirmed that the in-service stressor is adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the in-service stressor.  



CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, PTSD was incurred in wartime service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  In this case, because the Board is granting service connection for PTSD, the claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection - Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f)(1); see also 38 U.S.C.A. § 1154(b).  "Engaged in combat with the enemy" requires that the veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile instrumentality.  VAOPGCPREC 12-99. 

Where the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies the Veteran's testimony or statements as to the occurrence of the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 142 (1997).  

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the amendment to 38 C.F.R. § 3.304(f) provides that, if a stressor claimed by a veteran is related to fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and that the symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

For purposes of this new provision, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The amendment is expressly applicable to claims seeking service connection for PTSD that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010.  Thus, the Board finds that it is applicable to this claim. 

Analysis of Service Connection for PTSD

The Veteran testified that he served as an aircraft handler aboard the 
U.S.S. Constellation, an aircraft carrier which conducted operations off the shores of Vietnam during the Vietnam War.  He testified that his job entailed moving aircraft on the flight deck, pulling them up onto the catapult, and sending them off to combat missions.  The Veteran testified that during service off the coast of Vietnam, he experienced fear every time enemy planes would approach, and the ship was called to general quarters because he knew there was no cover for him on the flight deck; and, with all of the ordinance in the vicinity, a lot of bad things would happen.  He testified that "there was a lot of fear that went on with that."  

A review of the service records reveals that the Veteran served two terms in the U.S. Navy during the Vietnam War, and that he served aboard an aircraft carrier, the U.S.S. Constellation.  Copies of deck logs submitted by the Veteran reveal that, in late 1969 and early 1970, the U.S.S. Constellation conducted operations off the shores of Vietnam at Yankee Station on the Tonkin Gulf.  The Veteran also submitted a copy of a Meritorious Unit Commendation awarded to the crew of the U.S.S. Constellation for "meritorious service from 7 September 1969 to 30 April 1970 while engaged in combat operations in Southeast Asia and contingency operations in Northeast Asia."  The service personnel records show that the Veteran was awarded the Vietnam Service Medal (VSM) with two bronze (service) stars, the Meritorious Unit Commendation, and the National Defense Service Medal (NDSM) for his Vietnam-era service.

Such evidence of close proximity to the shores of Vietnam, and the fact that the ship was conducting flight operations that were designed to fire upon the enemy, is consistent with the Veteran's general assertions of engaging in combat with the enemy during service off the coast of Vietnam.  Resolving reasonable doubt on this question, the Board finds that during service off the coast of Vietnam the Veteran engaged in combat with the enemy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Consistent with the combat operations, the Veteran has described and testified to a fear of hostile military or terrorist activity while serving aboard the U.S.S. Constellation when enemy planes would approach, the ship was called to general quarters, and there was ordinance in the vicinity.  The Board finds that the claimed stressor of being in close proximity to enemy planes under these circumstances is consistent with the circumstances and conditions of the combat service.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(1).  

With regard to non-combat stressors, the Veteran also testified that he was involved in an incident where an ordinanceman was injured while being drawn into an air intake of a jet operating on the carrier deck.  The Veteran reported that he reached out his hand to touch the ordinanceman because there was so much noise, but it was too late.  The Veteran testified that the ordinanceman was "sucked up into the intake" and, because the Veteran was one of the smallest guys in the vicinity of the aircraft, they ordered him into the intake to retrieve the man for medical personnel.  The Veteran testified that the ordinanceman survived, but the Veteran experienced "emotions, and fears, and hopelessness for this guy."  

The deck logs of the U.S.S. Constellation corroborate the Veteran's assertions and testimony of the non-combat in-service stressful events of death and injury of shipmates that were sucked into the jet intakes aboard the U.S.S. Constellation.  The deck logs describe two incidents of individuals being drawn into jet intakes aboard the U.S.S. Constellation - one resulting in injury, and the other resulting in death.  

The record also contains numerous diagnoses of PTSD, by VA healthcare providers, based on the Veteran's descriptions of fear of hostile military or terrorist activity while serving aboard the U.S.S. Constellation.  Among these diagnoses are several from an individual identified as a VA "Staff Physician."  The Veteran appears to have been evaluated by the same individual on a private basis in January 15, 2012.  In that report, the individual is identified as a psychiatrist.  That report includes a diagnosis of PTSD based on traumatic experiences the Veteran was exposed to during the war (Vietnam).  

While there may be some doubt regarding the January 15, 2012 diagnosis with respect to whether the examiner was acting as a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, this report need only be relied upon to identify the examiner as a psychiatrist, as opposed to the more general physician used in the VA records.  In fact, the VA outpatient records signed by the same individual in her role as VA "Staff Physician" also include a diagnosis of PTSD based on the Veteran's fear of hostile military or terrorist activity, and those reports verify that the Veteran's current symptoms are related to such fear.  Based on this evidence, the Board finds that the evidence is at least in relative equipoise regarding whether the requirements for service connection for PTSD of the amended regulation are met.  

Moreover, the Board finds that the stressors reported by the Veteran are consistent with the places, types, and circumstances of the Veteran's service.  In addition, he is found to have been a credible witness at the Board hearing, and his testimony supports the assertions made to the VA psychiatrist regarding his fear of hostile military or terrorist activity.  The Veteran has also submitted written accounts from several individuals familiar with his service and those accounts support his testimony regarding his stressors.  For these reasons, and resolving reasonable doubt in the Veteran's favor, under the amended regulation for service connection for PTSD, the Veteran's lay testimony alone is sufficient to establish the occurrence of the claimed in-service stressors.  As the Veteran has a verified in-service stressor, and as there is a diagnosis of PTSD based on that stressor, the requirements of 38 C.F.R. § 3.304(f) are met, and a grant of service connection for PTSD is in order.


ORDER

Service connection for PTSD is granted.




____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


